94 U.S. 179 (1876)
CHICAGO, MILWAUKEE, AND ST. PAUL RAILROAD COMPANY
v.
ACKLEY.
Supreme Court of United States.

Mr. John W. Cary for the plaintiff in error.
Mr. I.C. Sloan, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The only question presented by this record is whether a railroad company in Wisconsin can recover for the transportation of property more than the maximum fixed by the act of March 11, 1874, by showing that the amount charged was no more than a reasonable compensation for the services rendered.
What we have already said in Peik v. Chicago & North-western Railway Company, and Lawrence v. Same, supra, p. 164, is applicable to this case. As between the company and a freighter, there is a statutory limitation of the charge for transportation actually performed. If the company should refuse to carry at the prices fixed, and an attempt should be made to forfeit its charter on that account, other questions might arise, which it will be time enough to consider when they are presented. But for goods actually carried, the limit of the recovery is that prescribed by the statute.
Judgment affirmed.
MR. JUSTICE FIELD and MR. JUSTICE STRONG dissented.